COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 SERGIO RENE MONTEJANO,                                          No. 08-12-00235-CR
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                          168th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                   Appellee.                                     (TC# 20090D05687)
                                                  §

                                           O R D E R

       The Court on its own motion ORDERS the Official Court Reporter for the 168th Judicial

District Court of El Paso County, Texas to prepare a supplemental reporter’s record with the

Original State’s Exhibit S1 (DVD Recording) admitted at trial. The supplemental reporter’s

record is due with this Court on or before September 2, 2014. The Clerk of this Court will return

the original exhibit to the Official Court Reporter for the 168th Judicial District Court of El Paso

County, Texas, after final disposition of this appeal.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2014.


                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.